Exhibit 10.1

 

Certain information has been omitted from this exhibit in places marked “[***]”
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.

 

Execution Version

THIS AGREEMENT (this “Agreement”) is made as of October 1, 2020, by and among
ViewRay Technologies, Inc., a Delaware corporation (“ViewRay”), ViewRay, Inc., a
Delaware corporation (“ViewRay Parent”) and Siemens, Healthcare GmbH, a company
organized under the laws of Germany (“Siemens Healthcare”). ViewRay, ViewRay
Parent and Siemens Healthcare are each a “Party” to this Agreement. Siemens
Healthcare and its Affiliates are collectively referred to herein as “Siemens”.

W I T N E S S E T H:

WHEREAS, ViewRay and Siemens Healthcare are party to that certain Development
and Supply Agreement, dated as of May 29, 2008 (as amended from time to time and
as may be further amended, the “MRI Agreement”), pursuant to which Siemens
Healthcare supplies ViewRay with Siemens Healthcare’s Avanto MRI and Avanto Dot
MRI systems for integration into ViewRay’s MRIdian Linac;

WHEREAS, [***];

WHEREAS, [***];

WHEREAS, Siemens Healthcare will continue to support ViewRay’s MR Linac business
as it has for the past ten years, including good faith negotiations about
commercially reasonable opportunities regarding compatibility, connectivity,
interface and workflow between ViewRay’s MR Linac products and the relevant
Siemens Healthcare portfolio elements; and

WHEREAS, the Parties desire to (i) amend and supplement the MRI Agreement [***]
and (iii) covenant to certain matters in connection with the proposed
acquisition of Varian Medical Systems, Inc., a Delaware corporation (“Varian”)
by Siemens.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises set forth
hereinafter and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound, the Parties hereby agree as follows:

1.

Definitions.  When used in this Agreement, whether in the singular or plural,
the capitalized terms listed in Exhibit A attached hereto shall have the
respective meanings given to such terms in Exhibit A.

2.

Next Generation MRI System.

 

(a)

Co-Development. During the five year period following the Effective Date, in the
event that Siemens upgrades an existing MRI system or develops a new MRI system
that is intended (i) for global marketing, (ii) to have specifications that are
equivalent or superior to the specifications of the Avanto Dot System and (iii)
to be positioned in the same market field as the Avanto Dot System (any such
upgraded or new MRI system, a “Next Generation MRI System”), Siemens shall
notify ViewRay as soon as commercially practicable following 510(k) approval by
the U.S. Federal Drug Administration (“510(k)”). Upon receipt of such notice,
ViewRay shall have the option to co-develop with Siemens, on commercially
reasonable terms to be agreed between ViewRay and Siemens, any MR Linac
applications of such Next Generation MRI System.

 

 

--------------------------------------------------------------------------------

Certain information has been omitted from this exhibit in places marked “[***]”
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.

 

(b)

Supply.  In the event that Siemens develops a Next Generation MRI System during
the five year period following the Effective Date, ViewRay and Siemens shall, at
ViewRay’s option, enter into a supply arrangement (by amending the MRI Agreement
or entering into a new supply agreement) whereby Siemens shall provide to
ViewRay components for such Next Generation MRI System, components for Upgrade
Kits, spare parts and service support, each on commercially reasonable terms.
Any such amendment or new supply agreement for such Next Generation MRI System
shall (i) have a term of at least five years, with supply to continue for at
least five years following expiration or termination for any reason and (ii)
incorporate Sections 8.1 and 8.2 of the MRI Agreement.

 

(c)

Price. The per-unit price charged for the Next Generation MRI System that
replaces the Avanto Dot MRI system shall not substantially deviate from the
prices listed under “Indicative Pricing for Next Generation Platform components”
in Annex 3 to Amendment 8 to the MRI Agreement, signed on September 19, 2019.

 

(d)

Supply Continuity.  At any given time, Siemens shall not terminate production of
any MRI system that it is supplying to ViewRay at such time until the applicable
Next Generation MRI System that will replace such existing MRI system has been
fully developed and integrated into ViewRay’s then-current MR Linac product,
provided that ViewRay performs the required development and integration work
within a reasonable timeframe. The Avanto Supply Limit, Avanto Dot Supply Limit
and Avanto Dot Upgrade Supply Limit (each as defined in Amendment 8 to the MRI
Agreement), as agreed in Amendment 8 and Amendment 9 to the MRI Agreement, shall
remain unchanged and unaffected by this clause.

 

(e)

[***].

3.

[***].

4.

[***].

5.

ViewRay Information. Any confidential or proprietary information of ViewRay
which Siemens receives or obtains, and that is designated as confidential by
ViewRay (“ViewRay Information”) will be maintained by Siemens in confidence and
shall only be shared with employees of Siemens who need to know such information
in order to perform services under Siemens’ agreements with ViewRay, all of whom
will be advised of the confidentiality obligations hereunder. Notwithstanding
the immediately foregoing sentence, ViewRay Information shall in no event be
shared with Varian or any subsidiary of Varian.

6.

Varian Patents.  Within 60 days following the date when Varian has become an
Affiliate of Siemens Healthcare (the closing of the proposed acquisition of
Varian by Siemens (hereinafter the “Closing Date”)):

 

(a)

Siemens Healthcare shall cause the lawsuit filed by Varian against ViewRay and
ViewRay Parent in the United States District Court for the Northern District of
California (Case No. 3:19-cv-05697 (N.D. Cal.)) (the “Varian Lawsuit”) to be
dismissed with prejudice;

2

 

--------------------------------------------------------------------------------

Certain information has been omitted from this exhibit in places marked “[***]”
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.

 

(b)

Siemens Healthcare shall cause Varian to, and ViewRay and ViewRay Parent shall,
jointly request dismissal of each of the ViewRay IPRs with prejudice, including
the filing of a joint motion to dismiss each of the ViewRay IPRs pursuant to 35
U.S.C. 317(a);

 

(c)

Siemens Healthcare shall grant or cause Varian to grant to ViewRay and ViewRay
Parent, in each case as of the Closing Date, an irrevocable, non-exclusive,
non-transferable (unless the Parties agree otherwise in writing) , sublicensable
(solely to the extent specified in this Section 6(c)), worldwide, fully paid up,
royalty free and perpetual license under Varian’s U.S. Patent Nos. 8,637,841 and
9,082,520 and any subsequently filed applications and patents claiming priority
to such, including any renewals, revivals, reissues, reexaminations, extensions,
continuations and divisions thereof in all countries of the world (each, a
“Varian Patent”) to make, use, offer for sale, sell, import and otherwise
dispose of (and have made, offered for sale, sold, imported and disposed) any
product, service, apparatus or method covered by a Varian Patent (the “Varian
License”). ViewRay has the limited right to sublicense the Varian License to:
(i) its subsidiaries, provided such sublicense only concerns the use,
development, manufacturing or sale of ViewRay products and (ii) its customers in
connection with rights granted by ViewRay for the use of ViewRay products. The
Varian License, and any sublicenses granted under the Varian License, shall
automatically terminate if a majority of ViewRay’s or any of its Affiliates’,
including without limitation ViewRay Parent’s, equity or an otherwise
controlling majority is directly or indirectly acquired or otherwise obtained,
via one or several transactions, including without limitation the acquisition of
shares or a merger, by a direct competitor of Siemens or if by one or a series
of such transactions a direct competitor of Siemens would become the licensee
under any of the Varian Patents, provided that all commercialized ViewRay
products and all ViewRay products with 510(k) pending at the time of such
termination shall not be affected by such termination. ViewRay shall inform
Siemens Healthcare of such change of control without undue delay.

 

(d)

Siemens Healthcare shall cause Varian to, on behalf of Varian and Varian’s
Affiliates, irrevocably release ViewRay and ViewRay Parent, and ViewRay shall,
on behalf of itself and ViewRay Parent, irrevocably release Varian and Varian’s
Affiliates, in each case from any and all actions, causes of action, suits,
covenants, damages, expenses, attorneys’ fees, and any and all claims,
counterclaims, cross-claims, defenses, offsets, judgments, demands, losses,
liabilities and indemnities, which Varian, ViewRay, ViewRay Parent or any of
their respective Affiliates asserted in the Varian Lawsuit or in the ViewRay
IPRs; and

 

(e)

Siemens Healthcare shall cause Varian to, on behalf of Varian and Varian’s
Affiliates, irrevocably release ViewRay, ViewRay Parent and its and their
respective customers from any and all claims of infringement of any Varian
Patent, which claims are based on acts completed or products sold prior to the
Closing Date, which, had they been performed or sold after the License Date
would have been licensed pursuant to this Agreement.

7.

[***].

8.

Compatibility. Within 12 months following the Closing Date, the Parties will
enter good faith negotiations with the intent to enter into a commercially
reasonable arrangement enhancing the compatibility, connectivity, interface and
workflow between ViewRay’s MRIdian Linac and the relevant Siemens Healthcare
portfolio elements.

3

 

--------------------------------------------------------------------------------

Certain information has been omitted from this exhibit in places marked “[***]”
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.

9.

Term and Termination.  This Agreement shall become effective on the Closing Date
(the “Effective Date”). This Agreement shall terminate upon the earlier of (i)
termination pursuant to mutual agreement of the Parties and (ii) the termination
or expiration of the last remaining supply agreement between Siemens and
ViewRay. Sections 1, 5, 6, 9, 10, 11, 12, 13 and 14 of this Agreement shall
survive the termination of this Agreement indefinitely.

10.

Interpretation.  In the event of any conflict between this Agreement, on the one
hand, and the MRI Agreement [***], on the other hand, this Agreement shall
prevail.  Except as expressly provided otherwise in this Agreement, the MRI
Agreement [***] shall remain in full force and effect.

11.

Entire Agreement.  This Agreement, together with the MRI Agreement [***],
constitutes and contains the entire understanding and agreement of the Parties
respecting the subject matter hereof and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings and agreements
among the Parties, whether oral or written, regarding such subject matter.

12.

Specific Performance.  If any actual or threatened default in, or breach of, any
of the terms, conditions and provisions of this Agreement occurs, the Party who
is or is to be thereby aggrieved shall have the right to specific performance
and injunctive relief (on an interim or permanent basis) of its rights under
this Agreement, in addition to any and all other available rights and remedies,
and all such rights and remedies shall be cumulative. The Parties agree that the
remedies for any breach or threatened breach, including monetary damages, may be
inadequate compensation for any loss and that any defense in any action for
specific performance that such a remedy would be adequate is waived. For the
avoidance of doubt, this Section 12 shall not apply to the MRI Agreement [***].

13.

Miscellaneous.  Articles 11 and 12 and Sections 13.1, 13.2, 13.3, 13.4, 13.5,
13.6 and 13.7 of the MRI Agreement shall apply to this Agreement mutatis
mutandis.

[Signature Page Follows]

 

4

 

--------------------------------------------------------------------------------

Certain information has been omitted from this exhibit in places marked “[***]”
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

VIEWRAY TECHNOLOGIES, INC.

VIEWRAY, INC.

 

 

 

By: /s/ Robert McCormack

By: /s/ Robert McCormack

Name: Robert McCormack

Name: Robert McCormack

Title:  Senior Vice President, General Counsel

Title:  Senior Vice President, General Counsel

 

 

SIEMENS HEALTHCARE GMBH

SIEMENS HEALTHCARE GMBH

 

 

 

By: /s/ Dr. Arthur Kaindl

By: /s/ David Kniss

Name: Dr. Arthur Kaindl

Name: David Kniss

Title:  Executive Vice President, Hagentic Resonance

Title:  General Counsel Diagnostic Imaging

 

 

 